DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/16/2021 is acknowledged.  Pursuant to the finding of allowability of independent claim 1, all withdrawn species claims dependent therefrom are hereby rejoined and examined, and the species restriction is hereby withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art neither discloses nor suggests in the context of claims 1 and 15, the limitations, “at least one layer (120) of a group comprising the first and the second conductor layers and the emissive layer having, in the transition region, a first coverage at the first edge, a second coverage lower than the first coverage at the second edge, and an intermediate coverage, which lies between the first and the second coverages, at a location between the first and the second edges.”  The closest prior art Choi (US PGPub 2014/0084258), discloses Figs. 1 & 5A-D, a transparent thin film display element with a display region (DA, para. [0022]), and a transition region (NDA, para. [0022]) having a first edge bordering the display region and a second edge opposite to the first edge, the transparent display element having a layer stack comprising a first conductor layer (11, para. [0041]), a second conductor layer (13, para. [0043]), and an emissive layer (12, para. [0043]) superposed between the fist and the second conductor layers configured to emit light in the at least on emissive area upon electrical current flowing through the emissive layer between the first and the second conductor layers.  Choi further discloses that in the non-display area (NDA), a non-pixel (NPX) formed of the same material as the emissive layer (para. [0052-0053]) is formed such that when 
Claims 2-14 are allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891